 

 

Case 1:20-cv-03991-LLS Document 4 Filed 06/25/20 Page 11 of 14.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT-ORNEW Vd

Dounltao teste /( $x
94 meVveR Hot F RP
S274

(In the space abave enter the full name(s) of the plaintiff(s). )

-against-

Fills pure L bere’
RASH Ras leond “VALA

 

40. FA (bbeea Ube

(In the space above enter the full namefs) of the defendant(s).

Ifyou cannot fit the names of all of the defendants in the space

provided, please write “see attached” in the space above and
attach an additional sheet of paper with the full lisi of names,

Typically, the company ar organization named in your charge

fo the Equal Employment Opportunity Commission should be

EGEIWE

A 27 2020
PRO SE OFFICE

 

AMENDED
COMPLAINT
FOR EMPLOYMENT
DISCRIMINATION _

Jury Trial: O Yes ONo
{check one}

2.0 civ. 3991 (ud)

 

named as a defendant. Addresses should not be included here.)

This action is brought for discrimination in employment pursuant to: (check only those that apply)

NOIR

\

 

\

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e

to 2000e-17 (race, color, gender, religion, national origin).
NOTE: In order to bring suit in federal district court under Title VH, you must first obtain a
Notice of Right to Sue Letter from the Equal Employment Gpportunity Commission.

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. $§
621 - 634.

NOTE: In order ta bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Conunission,

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 -
12117.

NOTE: In orde? to bring suit in federal district court under the Americans with Disabilities Act,
you must first obtain a Notice of Right to Sue Letter fram the Equal Employment Opportunity
Commission.

New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297 (age,
race, creed, color, national origin, sexual orientation, military status, sex,
disability, predisposing genetic chacteristics, marital status).

New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to
131 (actual or perceived age, race, creed, color, national origin, gender,
disability, marital status, partnership status, sexual orientation, alienage,
citizenship status).

 

 
 

Case 1:20-cv-03991-LLS Document 4 Filed 06/25/20 Page 12 of 14

I. Parties in this complaint:

A. List your name, address and telephone number. Do the same for any additional plaintiffs named.
Attach additional sheets of paper as necessary.

Plaintiff Name Den atHtan “Leste. / [ LR
Street Address GY MEVER HOFE RD
county, city 44/[7VAIO, 50. FA |S DULG
State & Zip Code Vi 1374 Z
Telephone Number 345 -(A3 ALYY C2] | Tee HL §-/H T4

B. List all defendants’ names and the address where each defendant may be served. Make sure that the
defendant(s) listed below are identical to those contained in the above caption. Attach additional sheets
of paper as necessary.

Defendant Name Ke / | Lf “Hob D Cf L ef / [2

Street Address A24¢ fad ~Laelroad! Pp (AZ FE

County, City Sullborde (et ALG, Seo. falls bow
State & Zip Code £ It [2779

Telephone Number “LS Gor COCT

Cc. The address at which | sought employment or was employed by the defendant(s) is:

employer Pa [s buag ky bea ey

Street Address [2 AY Racl ROAD VLAZL A
County, city Sullivan, $0. fAIIsbung
State & Zip Code fU, 4 SLT 73
Telephone Number TY S- A3G “G0 CT

i. Statement of Claim:

State as briefly as possible the facts of your case, including relevant dates and events. Describe how you were
discriminated against. Tf you are pursuing claims under other federal or state statutes, you should include facts
to support those claims. You may wish to include further details such as the names of other persons involved
in the events giving rise to your claims. Do not cite any cases. If you intend to allege a number of related
claims, number and set forth each claim in a separate paragraph, Attach additional sheets of paper as
necessary.
A. The discriminatory conduct of which I complain in this action includes: (check only those that apply)
Failure to hire me,
Termination of my employment.
wv Failure to promote me.
ae Failure to accommodate my disability.
ae . Unequal terms and conditions of my employment.
Ae Retaliation. A TIEUPTE DP

To AmAAAR a

 

 
 

 

Case 1:20-cv-03991-LLS Document 4 Filed 06/25/20 Page 13 of 14

 

4.4 / (Osher ag meee deuot iq ie Toe leek, qrut wg oil ny
gebt all eA go Tica 2 Do eng onl lan~e, WHO

Only howe Me Uf £69 in the ¢ fe. eh i Fn One ppartunity
Commission can ‘be considered by the federal district court under the jederal employment

discrimination statutes. Po0eh CATALOG NOG

B, It is my best recollection that the alleged discriminatory acts occurred on:

 
 

C. - I believe that defendant(s) (check one):
~ is still committing these acts against me.

is not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check only those that apply and explain):
race _ color
gender/sex _ O religion

national origin

age. My date of birth is af ly G4 f (Give your date of birth only

if you are asserting a cfm of age discrimination. J

 

VAAN

disability or perceived disability, (specify)

 

E. The facts of my case are as follow (attach additional sheets as necessary):

 

 

 

 

 

 

 

Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, the New York State
Division of Human Rights or the New York City Commission an Human Rights.

UL Exhaustion of Federal Administrative Remedies:

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my EOE. yment oy or hedal a ty;coynselor regarding defendant’s alleged discriminatory conduct
OL J 2O/ GF ATEA WE) DATE. (Date).
Darel geht cule ed af fi2/201F
B. The Equal Employment Opportunity Commission (check one):

nu. AFIT q
 

 

Case 1:20-cv-03991-LLS Document 4 Filed 06/25/20 Page 14 of 14

 

  
  

-~“ has not issued a Notice of Right to Sue letter.
ke issued a Notice of Right to Sue letter, which I received on
3f 07/2020 EMA

Note; Attach a copy of the Notice of Right to Sue letter from the Equa mployment Opportunity .
Commission to this complaint, 4

a!
C, Only litigants alleging age discrimination must answer this Question, ,

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
a as alleged discriminatory conduct (check ane):

t

_ oe 60 days or more have elapsed,

ee less than 60 days have elapsed.

IV. Relief:

WHEREFORE, plaintiff prays that the Court gtant such reliefas may be appropriate, includin
damages, and costs, as follows:

g injunctive orders,

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct,

Signed this day of Hugs [20 QO

Signature of Plaintiff
Address

 

 

Telephone Number _ [4 cell

Fax Number {if you have one)

15-693 YY Hone.

 

Rey, 07/2007 4

 
 

Cadet

Laurie Bueke. ceutach
PLRESIDEAOT of Te. vard)

 

Cairo pe R8acHed Wk fallabu rg LiPRRE
PTH RAUL ROAD PATA
T¥S-4¥36-GO6T
Ebvie. Mezeado __
(OoeipAl LAr berpey C leek mL ee
Vipector. CAO he Reacke
AAST Kyed 0 Hheve Falls bueg Li beaey
Hore £4 845 -CHT-H#76S X74 RAIL RORD
Cell Ab TAS ~79¥- FONE LALA

Cell a FHS ~423 + (8067

F45-H3L-COCT

FeO01 Si LULE MALO

Mane

dysxy AvowO
Heute 4ALH36~7 754 fre
Cela R GOl- A792, x45

Fa || Is buee Ly PEARS
Ta RAI
Sy 4- 43(, C07

RoAD PLATA
 

 

4 State nen T of Claim Seelrowm A foval an OMER
CTA percerpe ett bd 6 aan LO | AE
nn en ley oxeloho de trata eg WG ged
Circulation/Linking Schedule — to start April 15, 2019 .

Mondays 9:30am ~-Spm

Virginia 8am — 1pm & 2pm - 4pm DESK

Rena gam ~ 12pm & 1pm — 5:30pm ASSIST AT DESK AS NEEDED
Amanda 12pm — 8pm PROGRAMS & PREP/ASSIST AT DESK AS NEEDED
Jonathan dam — 2:45pm & 3:15pin — 3:30pm LINK

Tuesdays 9:30am -7pm

Virginia 8am — 1pm & 2pm — 4pm DESK

Rena 10:30am — 2pm & 3pm ~ 7:30pm ASSIST AT DESK AS NEEDED
Amanda 3am — 6pm PROGRAMS & PREP/ASSIST AT DESK AS NFEDED
Jonathan 9am ~ 2:45pm LINK / 3:15pm — 3:30pm DESK

Theresa : Spor — 7:3Openr LIN

 

Wednesdays 9:30am —7pm

Virginia 8am — 10:30am DESK / 10:30am ~ 1pm & 2pTk—4yam LINK Hea
Rena 10:30am = 2pm & 3pm ~ 7:30pm ASSIST AT DESK AS NEEDED

Amanda 12pm — 8pm PROGRAMS & PREP/ASSIST AT DESK AS NEFGED
Jonathan Fant ~ 3:15pm & 3-45 pm — 4m: DESK’

Thursdays $:30am—5pm

Virginia _ 8am —- 1pm & 2pm — 4pm DESK

Rena Sam — 12pm & 1pm — 5:30pm ASSIST AT DESK AS NEEDED
Amanda 12pm — 8pm PROGRAMS & PREP/ASSIST AT DESK AS NEEDED
Theresa . Lape — 2:30pm LINK

Fridays 9:30am — 4pm

Virginia 8am —1pm & 2pm— 4pm DESK
Amanda Seri —#orm LLG
Theresa 11:30am - 4pm DESK

*The times are based roughly on when | normally observe you guys taking breaks...this is NOT set in
stone, however #1 priority is coverage at the desk ALWAYS. {fit comes between the desk being covered,
or linking being done, the desk must be covered, This goes for days off/sick days ~ the desk must be
covered ~ even if you were scheduled to be linking for the day.

 
 

 

2»

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office
33 Whitehall Street, 5° Floor
New York, NY 10004-2112
(212) 336-3620
TTY (212) 336-3622
FAX (212) 336-3625

 

Jonathan Postell, Sr.
94 Meyerhoff Road
Hurleyville, NY 12747

Re: Jonathan Postell, Sr. v. FALLSBURG LIBRARY
EEOC Charge No. 520-2019-03038

Dear Mr. Postell:

The Equal Employment Opportunity Commission (“EEOC” or "Commission") has reviewed your charge
according to our charge prioritization procedures. These procedures, which are based on a reallocation of
the Commission's staff resources, apply to all open charges in our inventory and call for us to focus our
limited resources on those cases that are most likely to result in findings of violations of the laws we
enforce. In accordance with these procedures, we have evaluated your charge based upon the evidence
provided.

You allege that you were subjected to retaliation and discriminated against by New York City Police
Department (“Respondent”) based on your age, race, sex, and disability . Respondent’s position
statement has been previously shared with you. Your rebuttal to this position statement has been received
and reviewed.

Based upon a review of information and documents submitted by you and the Respondent, the
Commission is unable to conclude that the information establishes a violation of Federal law on the part
of the Respondent. Although you may disagree with this determination, it is very unlikely that EEOC
would find a violation if it invested additional resources. Therefore, the EEOC has decided not to further
pursue its investigation of this charge and no further action will be taken by the Commission regarding
this matter.

Enclosed is your Notice of Dismissal and Right to Sue. This determination is final. If you wish to pursue
this matter on your own, you may file a lawsuit against the Respondent named in your charge in Federal
District Court within 90 days of receipt of your Notice of Dismissal and Right to Sue.

 

 

Sincerely,

p MAR 66 2020
(Ulu. (a for
Judy A. Keenan Date
Deputy Director

Enc.

 

 
 

 

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
New York District Office

ib
33 Whiteball Street, 5 Floar
New York, NY 10004-2112
(212) 336-3620
TTY (212) 336-3622
FAX (212) 336-3625

 

Jonathan Postell, Sr.
94 Meyerhoff Road
Hurleyville, NY 12747

Re: Jonathan Postell, Sr. v. FALLSBURG LIBRARY
EEOC Charge No. 520-2019-03038

Dear Mr. Postell:

The Equal Employment Opportunity Commission “EEOC” or "Commission") has reviewed your charge
according to our charge prioritization procedures, These procedures, which are based on a reallocation of
the Commission's staff resources, apply to all open charges in our inventory and call for us to focus our
limited resources on those cases that are most likely to result in findings of violations of the laws we
enforce, In accordance with these procedures, we have evaluated your charge based upon the evidence
provided.

You allege that you were discriminated against by FALLSBURG LIBRARY (“Respondent”) based on
your race, sex, and age. Respondent’s position statement has been previously shared with you. Your
rebuttal to this position statement has heen received and reviewed,

Based upon a review of information and documents submitted by you and the Respondent, the
Commission is unable to conclude that the information establishes a violation of Federal law on the part
of the Respondent. Although you may disagree with this determination, it is very unlikely that EEOC
would find a violation if it invested additional resources. Therefore, the EEOC has decided not to further
pursue its investigation of this charge and no further action will be taken by the Commission regarding
this matter.

Enclosed is your Notice of Dismissal and Right to Sue. This determination is final, Ifyou wish to pursue
this matter on your own, you may file a lawsuit against the Respondent named in your charge in Federal
District Court within 90 days of receipt of your Notice of Dismissal and Right to Sue.

Sincerely,

puilee

Judy A. Keenan Date
Deputy Director

March 06, 2020

 

 

Enc.

 
 

Nicole’s job description

Linking and classification of all library materials, magazines, books, audio/visual
etc.(cataloging)

Directing of shelving with Director

Weeding of entire library coliection with Director input

Processing of all materials, covering, spine labels, classification, genre etc.

Sorting through all the donated materials and select needed materials

Interlibrary loan, SEAL , OCLC, NYS Public Library

Mending of damaged materials

Ability to do payroll, and billing when Pennie is not here.

Circulation, customer service, patron reference

Extensive knowledge of our collection and ability to assist Patrons to the best of my
knowledge.

Helping the Director in teaching Computer classes, Internet and Word

Over 4 years of experience

Filling in for programming and reading Spanish to the children |
Assist in training of new employees and volunteers

Supe, Tee Cace dele oy AwAEC RY PO Ee
har Ao ~-ayo ot pow thers

tke. 1A PCOPY FO” WE be OI ( Sey
(ieole’s herd Ske “IO

aetl ante Tht
Aa die ol EEL

ty OR hrs pes Atk

 
 

 

E.

This 1S ACOPY of Li Ag hey OLS OFUEL. taley

erreenvel a LOOX
ADDITIBIOS. = /Ofy #12010

 

Part-Time Employees Osbik cop al AS YBUCKOSEE.

   

eowhe are normally en to work 20 hours per week #
nal an raploy ees or occasional employees. Library closings /
# unpact Part-Time employees eligibility for this

« This refers to Part-time employe:
and does not include pages, seaz
for holidays or other reasons wil! 2
benefit.

 

e After the completion of the six-ticsich probationary period, two & a half days (17 1/2 Hours)

 

of paid time off will be credited *< Part-Time employees for the remainder of their first year
of employment.
* Thereafter, five days (40 Hours) «* 2c Sime Off will be credited each subsequent year at

  

the rate of 1 day per month on the saniversary date of employment.

« This time may not be accurmulat=:

Holidays

ahi ays they are normally scheduled to work,
‘¢ normally scheduled to work.

e Full-Time employees will be pai “ov ‘a
equivalent to the number of houz: thes

e ,Part-ime eamployees.do not receive pay cr holiday

 

« The Library will be closed and 2:2:¢i+ empl
The Board retains the right to a'-+> Loe “sien

 

New Years Day
(New Years Eve — the Liv s- ~ i) close at 3PM)

7 lp Martin Luther King Jr. Day —
p / O R Presidents Day,

Easter Sunday
208 a0 & Memorial Day (Observed)

daar

Independence Day July 4

hi Coton Day (Observed) Sunday a: i londay
{¢ columbus Day (Observed)

Thanksgiving Thursday and Fr<.2s-

 

he (Thanksgiving Eve — the | fies: will close at 3PM)
Veteran’s Day (Observed)
Christmas Eve and Christmas 7)=*

[MW

F.

The Library will close for Yom cur +i i falls on a day that the Library is scheduled to be
open and this will be consideres 2» acidittonal paid holiday for employees normally
scheduled to work that day.

  

Health Insurance

ak

 

 
 

 

AT

ALA-APA Salary Survey Pesition Descriptions
Librarian and Non-MLS Positions

prepares for mailing; maintains vendor records and files; performs miscellaneous
bookkeeping duties as required. Performs routine duties requiring the use of a
variety of forms, reports or procedures. Maintains departmental or area records.
Performs misceltaneous clerical duties such as filing, typing, sorting or photocopying.

Clerk - Adult Services (2006 only; see Clerk - Generalist or Clerk -
Reference/information Services)

Provides access to materials, services and programs intended to meet the needs of
the adult users of a public library. Performs routine duties requiring the use of a
variety of forms, reports or procedures. Provides basic patron assistance: sets up
computer stations, locates materials, provides information. Maintains departmental
or area records. Performs miscellaneous clerical duties such as filing, typing, sorting
or photocopying.

Clerk - Acquisitions

Orders and receives new materials; works with collections staff to determine most
appropriate sources; checks shipments to ensure correct quantity, material and
quality. Performs routine duties requiring the use of a variety of forms, reports or
procedures. Maintains departmental or area records. Performs miscellaneous clerical
duties such as filing, typing, sorting or photocopying.

Clerk - Archives and Special Collections

Manages and maintains collection; identifies and appraises records, authenticates,
describes and documents, facilitates access and use, preserves and conserves, and
exhibits collection. Performs routine duties requiring the use of a variety of forms,
reports or procedures. Provides basic patron assistance. Maintains departmental or
area records. Performs miscellaneous clerical duties such as filing, typing, sorting or
photocopying.

Clerk - Children's Services/Young Adult Services —

Provides services intended for children and youths through twelfth grade; develops
collection, provides homework and reader’s advisory services, and develops age
appropriate programs. Provides. basic patron assistance: Locates materials, provides
information. Maintains departmental or area records. Performs miscellaneous
clerical duties such as filing, typing, sorting or photocopying.

Clerk - Circulation (2006 only; see Clerk - Access Services)

Checks in and out materials; inspects materials for damage, verifies due date and
calculates fine; assists patrons with basic informational questions; sorts materials
and prepares for reshelving; issues and updates identification cards according to
established procedures. Performs routine duties requiring the use of a variety of
forms, reports or procedures. Provides basic patron assistance: sets up computer
stations, locates materials, provides information. Maintains departmental or area
records. Performs miscellaneous clerical duties such as filing, typing, sorting or
photocopying.

 

 

 

 
 

 

ALA-APA Salary Survey Position Descriptions
Librarian and Non-MLS Positions

Clerk - Generalist (new in 2007)
Performs duties in several departments or functional areas.

Clerk - Government Documents

Provides access to publications of the U.S. federal government such as transcripts of
hearings and text of bills, resolutions, statutes, reports, charters, treaties, periodicals
and statistics. Performs routine duties requiring the use of a variety of forms, reports
or procedures. Provides basic patron assistance: locates materials, provides
information. Maintains departmental or area records, Performs miscellaneous
clerical duties such as filing, typing, sorting or photocopying.

Clerk - Instructional Services/Literacy

Advances learning, teaching and research with respect to information literacy in
higher education; assists patrons to develop the ability to read and write. Performs
routine duties requiring the use of a variety of forms, reports or procedures. Provides
basic patron assistance: locates materials, provides information. Maintains
departmental or area records. Performs miscellaneous clerical duties such as filing,
typing, sorting or photocopying.

Clerk - Media Services
Develops and manages non-print library materials such as files, video recordings,

- audio recordings, CD-ROMs, computer software, etc. Performs routine duties
requiring the use of a variety of forms, reports or procedures. Provides basic. patron
assistance: locates materials, provides information. Maintains departmental or area
records. Performs miscellaneous clerical duties such as filing, typing, sorting or
photocopying.

Clerk - Outreach/Bookmobile

Provides services and programs to homebound, disabled, institutionalized or other

underserved patrons. Performs routine duties requiring the use of a variety of forms, ‘
reports or procedures. Provides basic patron assistance: locates materials, provides b
information. Maintains departmental or area records. Performs miscellaneous

clerical duties such as filing, typing, sorting or photocopying.

Clerk - Reference/Information Services

Assists patrons with questions; instructs in the selection and use of appropriate tools
and techniques for finding information.Conducts searches for materials; contributes
to reference collection development. Performs routine duties requiring the use of a
variety of forms, reports or procedures. Provides basic patron assistance: sets up
computer stations, locates materials, provides information. Maintains departmental |
or area records. Performs miscellaneous clerical duties such as filing, typing, sorting !
or photocapying. ‘

Clerk - Technical Services (new in 2007)

Acquires, organizes (bibliographic control), physically processes and maintains library
collections. Provides assistance to patrons including topical research and material
location. Assists patrons with the use of library resources and equipment. Screens

This The pes i]t 00 oes
O10 PAPLR+-ApSweRIOG Wick] VE

 
 

 

ALA-APA Salary Survey Position Descriptions
Librarian and Non-MLS Positions

the collection for outdated or unused materials following established guisestinees. “

Provides basic patron assistance: locates materials, provides information. Maintains

departrentat orarea records. Performs miscetaneaus clerical duties such.as fitire,
sae: exci .

Collection Development/Management

Analyzes community and library data to determine areas of the collection which need
updating. Selects materials to update the collection. Performs related work as
required,

Computer Lab Assistant

Monitors the operation of adult and/or youth computer labs. Assists patrons with
questions and problem resolution. Enforces computer lab rules. May assist with
installation, operation and configuring of personal computer hardware and software.
Investigates reoccurring problems and recommends course of action to supervisor.
May perform back-up operations and print reports.

Copy Cataloger Linge: |
Thi Pesiqumenaebrecatalocing for print and non-print materials using OCLC, AACRII, MARC,
IQ} 5 DDC and local consortium standards. Edits previously cataloged materials. Serves a

re

pies, resource for other library personnel concerning cataloging rules and practices.
'

a Department Head/Branch Manager/Coordinator/Senior Manager (MLS)

uch Ta Persons who supervise one or more professional librarians.

i. teyol Department Head/Branch Manager/Coordinator/Senior Manager (non-MLS) (new in
O Y 2007

A Cop Persons who supervise one or more professional librarians.

fr A TA LO Gepoeuy/Associate/Kesistar Director (MLS)

sons who report to the Director and manage major aspects of the library
T OKA operation (e.g., technical services, public services, collection development,

—_— hs systems/automation).
/AUG
Deputy/Associate/Assistant Director (non-MLS) (new in 2007)
hey 10 Persons who report to the Director and manage major aspects of the library
operation (e.g., technical services, public services, collection development,
ey Te Q. systems/automation).

i 8 Ww) Development Manager

Manages and may participate in ail aspects of library's annual fund development
A eek program. identifies potential donors and maintains donor database. Responsible for
maintaining budgets of delegated programs and may supervise staff.

| © * Director (non-MLS) (new in 2007)
4 Ie NA. Chief officer of the library or library system.

we The Tome hiwd pr MAE We rare feeos0s3 J had’te
ante [he books pend? Deugltenp Feonlh west babhsheee

 
 

 

This 1h Ha pape Qidee (ue.
—__, Kplanviw¢ Mel
} 3/8 ofa01

neath

U

SITs& |

   

Fallsburg Library

Tech Services - Library Clerk

JOB DESCRIPTION

The work includes, but is not limited to, processing of library materials for circulation, accurate
maintenance of records of library materials in ILS according to current library standards, repairing of
damaged library materials. Clerks carry out assignments independently as experience is gained. No
prior knowledge of library procedures and policies is required as on the job training is provided. Work
is performed under the direct supervision of higher level staff, Does other related work as required or
requested.

Must be able to work flexible hours, including evenings and weekends. _

TYPICAL WORK ACTIVITIES

The typical work activities listed below are a representative example of the variety of work
assignments associated with this title. Tech Services clerks may perform other related activities that are
not described below.

Links all library materials to proper records in ILS

Prepares library materials for circulation — barcodes, book covers, stickers, etc.

Maintains periodical records as to items received weekly and monthly

Corrects item records as instructed by higher level staff

Repairs books and cleans/repairs DVDs/Blu Rays as needed

Answers telephone on third ring, provides information to callers in a courteous manner,
transfers calls as needed

Requests materials for tech job in timely manner — book covers, DVD/Blu Ray cases, laminate,
stickers, repair supplies, barcodes, etc.

Trains and directs other employees on library procedures and routines, as requested by
supervisor

Assists with RCLS delivery boxes as needed

Provides relief at the circulation desk as needed’

Assists in the enforcement of library policies or notifies the supervisor of continued issues
Assists in maintaining overall appearance and cleanliness of the library

Additional duties as requested/needed

FULL PERFORMANCE KNOWLEDGE, SKILLS, ABILITIES, AND PERSONAL

CHARACTERISTICS
e Excellent customer service skills
¢ Ability to operate a personal computer and utilize common office software programs
e Ability to understand and follow moderately difficult oral and written instructions
e¢ Detail oriented

Tact and courtesy in dealing with staff and public
August 30, 2017 Page 1 of 2

 
 

e Ability to maintain a calm and friendly demeanor with the public under stressful conditions
Ability to maintain neat and legible records
Ability to lift and move objects such as books, supplies, and files

e Ability to stand for extended periods of time, sit, bend, kneel, crouch, and climb stairs
« Physical condition commensurate with the demands of the position
MINIMUM QUALIFICATIONS

Graduation from high school or possession of a high school equivalency diploma AND one (1) year of
clerical and/or customer service experience; preferably some of which is in a library setting.

Aneniet 20 9017 Pace 2? af?

 

 

 

 
 

 

84529235244 PAIN CONTROL CENTER PAGE 61/16

“126 o F of Ox AB) HI TY. Omar, M.D, D.A.B.A., DAA.PM,

11/13/2819 16:12

  
 
 

  
 
  

   

wf Mahmoud Abu-Ghanam, M.D., D.A.BA,
zi Board Certified In Pain Management
- Fiacent LaSalle, PA,

gp 1886 STATE ROUTE 82

aga PAIN LIBERTY, NEW YORK 12754

inti _ r - r Telephone 645-292-0078

aa CONTROL Fax 845-292-3244

sez = CENTER R "Accredited by the Joint Commission

FN

+

FACSIMILE TEL. NO::
(845) 292-3244
FACSIMILE TRANSMISSION
|

|

DATE: 11-13-2019

TO: Fallsburg Library
ATTN: Kelly Wells |

TELEFAX NO.: (845) 434-1254

FROM: Renee’ - ext 125

RE: Jonathan Postell DOB: 04-17-1951

Medical documentation regarding disability status; being faxed to your attention

as per patient's verbal request.

TOTAL PAGES INCLUDING COVER: 10

THIS IS AN AUTOMATIC TRANSMISSION, SHOULD YOU NEED TO REACH THE SENDER,
PLEASE CALL (845) 292-0078. THANK YOU.

 

CONFIDENTIAL COMMUNICATION

THIS TRANSMISSION IS INTEDNED ONLY FOR THE INDIVIDUAL OR ENTITY TO WHICH IT IS
ADDRESSED, AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL AND

PCC FAX 12/48

 

FOR THE EVALUATION AND TREATMENT OF ACUTE AND CHRONIC PAIN
ALL CORRESPONDENCE BY MAIL SEND TO P.O, BOX 858 FERNDALE, NY 12734-055 |
 

11/13/2819 18:12

ie.

_ NAME OF PATIENT

| ADDRESS Streat

8452923244

PAIN CONTROL CENTER

The University of the State of Naw York
THE STATE EDUCATION DEPARTMENT

Office of Adutt Career and Continuing Education Sarvices-Vocatlonat Rehabiitat

Medical Report
_ Orthopedic and Miscellaneous -Disabliities

Wine Pee SL

 

PAGE 82/18

 

an (ACCES-VR)

{| VR. 118 (It)

DATE OF ORTH

iw ie ee

 

 

chy

State

2ip f

 

To: Physician, Hospital, or Clinic
The information requested concerning this patient will be used to hel
rehabilitation servi I
treatment wil increase the Tange of employability.
Patient reports the followliy disability or disabilities:

 

A

 

Ices, to determine work

Hitions, and to determine whether

     

AOA BAe PAIN GC

   

medica
information wit he held strictly confidential.

1 Cr OP A766 >

p us determine his (her) oligibility for

I or surzical

 

   

RN et RE em mee denies tore rate el

—}

 
 

 

 

 

 Rebabilitation Counselor (signature)

 

|

 

 

 

| {story and Present Complainis: °°

 

| i
RC Capua B hic. Kia L

 

AS 4 Lae Sa 67. Abt ge.

 

 

Gb BOO

 

 

 

 

 

 

Examination Findings:

 

 

AON F Loaf PVE rt)

 

COLT” SIT FR pherag

 

TPE Sy pps

 

Lames

 

She ccAe_C ern.

 

—
/*

 

ay y ui? / FD

 

 

 

 

 

 

 

 

 

 

 
a
11/13/2019 18:12 8452923244 PAIN CONTROL CENTER PAGE 83/16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diagnosis: a ee Ho, . ;
 SPa un tiees 2 i

Prognosis as to improvement in physical condition: , - re fo a
with treptment . (re 4 AR DEO ; cae on eo wet - :
_withouttreatment . - em, Ct :
Physical Iimitatlons resulting from:disablllty: _ eT -
| No feat C£°9 Doe . i

; nash aan Tn ponte ah nt orbehefoasai-tne iota —_. .
Recommendations ; | oa, . | a

Treatment -" A leg gg fece KE Ce a yore. ca oo, in

 

SHAFT

 

' Working conditions and activities to ba avolded:

hed MCA E CATV bo.

 

 

 

; ‘if so, descrite:

 

irae

Tfnot, please specify type required: , So , . cs. i

4

 

|
' Prosthesis: le a prosthesis Indicated? [Jes JNo —(s patient now using a satisfactory prosthasle? [_]vbs [No
|

 

 

 

; Use of public transportation: Can and does patient use public transportation? [J¥es Ino | * a : —
"if nok, explain: :

 

 

 

-Physictan’s signature: ™ Cer — | ; > Oe & LG,

| Physician's address:

 

attach adoitional sheets fF necessary to furnish complete infonnation ~ " Paras
 

 

FE 64/16
1/13/2619 10:12 8452923244 PAIN CONTROL CENTER PAG
1 . . we noe veep 7 sme

NEW YORK STATE EDUCATION DEPARTMENT
ADULT CAREER and CONTINUING EDUCATION SERVICES

301 Manchester Road, Suite 200 :
“Poughkeepsie, NY 12603

 
   

 

E ASSESSMENT
PATIENT: _ Wosdare oN, pos FEC Lon DATE: &: re.
PHYSOIAN: UO CAS he BA

 

DIAGNOSIS: eat : “2 / . S.. 781. 2

PROGNOSIS! [

Ae a ee “rte vem =

} wil improve [ ] Remain Static f 1 Gtterders f Jprobabiipet worse

“+ Iman 8 hour Work day, patianteen ot standliwaliks YT tte nie
: [ }None {Ti-4 hours . { ] 4-5 hours f 16-8 hours
2. In an 8 hour work day, patient can sit: : .
[ J None [ T 13 hours [ } 3-5 hours [ }5-3 hours
a. Patient can lift: . . - * ;
: [TC Occasionally — ° Jf ] Frequently «f } Continuously. -
4. Patient can use'‘hand for repetitive: . ° . : °
A. Simple grasping B, Pushing. ‘and pulling C. Fine mantpulatlort
yes { Jno [}yes iitno 4 Myes . {Jno
5. Patient. can use fest for rapatitive movement (a8 in operating foot controls). [ jyes [{ Jno
6. Patient is able to: Frequently Occasionally Nof at all - :
A. Bend [} . fs et [} >
B.: Squat | [fr
C, Crawl: [] a [].
D. Climb - [1 OT {1},
7, Patient is able t to reach above shoulder level: [ [fT yes []no |
May petient in future return to previous occupation? _ {yes iTho
Permanent work rastrictions (types of work activities fo be avoided): *
AU Sp TERE fey), =

 

 

Lowe - a was, ise se SC ge Fee. sp pv fu a 2 f

CA

Signature of Physician r

 
 

 

PAGE 65/18
@:12 8452923244 PAIN CONTROL CENTER
11/13/2019 18: R

 

SRA fpr)

 

~ Pew Work Stare Det pactrene at Mies, Vere les Bt
tee APPLICATION FOR A PARKING PERMIT Se RICENSE PLATES, — ff eaween

waa FOR PERSONS WITH SEVERE MSARBILITIES _
‘Twkes this fat jel asel Application lo the les utng agen inthe area whore you live, Alga, if yous Tiwe a ALS drives figensa us
an ID card issuect by NY5 OMY, ‘elie it with wey utes YOU Apply Tor the pam,

rl INFORMATION ABOUT PERSON WITH GISADULETY. -fPinasn pelt, anne
eaters montinn neal ASE SHOE, at i

ve saptettesseee. ‘Pos rere, . “tort
“Apne NO ane lt iatee ‘ 7 -" woe . ae des eadls

   
 

BQH Ly te arrow.) -

WE ate gg
ay

 

   

1 pansies

 

PELE 5) |kbune U3

eran peg sete Hae

 

   

at kde ieee meee

re
sett dessa a

{oft
ee

   
  
  
 
   
   
    
 
    
 

 

SAE eH te

}

   
  
 

 
  

 
  

for ad Ween Phatese (Apaaly tex Cina

   

“UL RUE fALgoeohy fey dessg

 
 
  
 

ae

  
 

Do viru have Hieega hades for Lersuns with)dis Yeu » My lineage plate mury
Wena 1 ree nagty, a eae i ol — ia
>} Ndbte ho Pa

"FO terres Ioan meet

sent

  

Pen te ey

 

 

       
  

(en? Ta aye ay Guaredlan) -
hie partie with ee ive
—— ems

Etna

ron vathy Uy 7
pen et ass, pledge

Part’? MEDICAL CERTIFIGATION.--.rAly ann
(Oe

    

 

Y signet!
Pdi eapdaste wyaeep

el ee

  

at de ke, 11 senantnt Steen hi kosovo A rt he Oe ee eel

lot must be COMO aly by @ Mudieal Doctor (MI. Doctor of Oxteopathy 3
. yp I
}

    

  

Ph efunity wheather te pa hnne's divinhitiey is Wy

! POAT LOE or terry 4
¥. dng PTH tre tlin diagnias

 

   
 

ie:

Cl TEMPORARY DISABtT IVY: Apa

 

   

 
  

 

TavSHnl eit A Letripstara yy ‘hsabfliey is any persan whe is Enparality unable to aembutate without |,

the aig of an assisting device, such ag ad hrace, Gand, Cnitth, progrhere, deview, analhiny bern, Wheefthalr, walker or ONY Agsastive .
devices, (Toriperrary jority are iesvard for perinds nf six Manths or iegs,) Extpectotl Recovery Date a emertn tent rinmpe des
What assistive devine srigoded?

Oe emene oe we tee teeth ene it

‘$a PERMANENT DISABILITY: A “severaly diaallied™ joey MANENT impainirents,

WRITS any perena with oan ise move ofthe CER,
disabilities ar cenditions Vatgd helaw, whieh fivatt tnuhilty, 2
wy "5 a gem ey aye .
" wake LS Pes Piewae check the conditions that apply:

Diagnasig: } bee Les
gally blind CF Linvited op na use ofan ar both lege CP Linalsle ta walk 20

['
| ;

‘

”

  
  

     

toad NL Se 0a E
CT Uses portable nxygen «(7

  

    

r

Qf. Without stuppiria

 

  
  

  

       

      

 

    
 
 

 

 

 

 

 

 

   
 

 

(i Saurevatageylier yafination that aevertly fimnita motudity Clans TT oa (V aageling comlttion. (American Hean Assoc, standards)

1 UF Sevepety limited un abitity ts walk dive tis ar arthritis, Welialogcal tr onhopedic annditien ‘
| Rexsriguerct ty tinier disease ur gueh ag exiup! chat Forted (jaepiratory expimatory volume far one seeded, when measure by i

y hing } | 2 Skprationy ; ; :

SHrOomeiry, ta less chan omnes filer, ar thy Arlerial ox Veen tensian i lass dha sixty ravi aC voor ais at pest t

LD Mag a physesnt rr mental paiement oy condiian wt livtadt abowe whith vamatelates an meal degre of disahitity, aril whieh i
itpnigeis HAWS Necdship, ut tie Ise AC pullc. ETATADAT ALON amit efeventa tho person fray SEU abound wi thal eee ;
HhéReulty EXPLAIN HOW THIS GISABIL ITY LIMITS FUNCTIONAI, MOBILITY, :

'

° f Salle Ba : I]t

Vie Get Sea le bad oe Geb GMi (Ld
PReDICECII ARE Reine 7 Nia a OnrRen Gauges me Teal Xs pn ;
TS, Bowne S23) wee amNY Ca fy Ra COM | !

if ; QP fiQ

“~ ____ iMDMO AION Signet et i

Part 8 PILE INFORMATION jor frsulag Apart Uy an oer ans anenneeemereae |
(Bian LD Red Parking Permit No, reratnmartwnmnisames yuonnn ONE ESSE Dt Raping: :
Ml Bisst LT Seen Fallen number Far NYS river Reese Card venoms :
Ci Denied () Revoked TIT cues cccece. sett team ;

Pyaar sy gem

{Leorsnftiy} ;

PAGE TO, i

  

 

 
 

11/13/2019 69:57 8452923204 PAIN CONTROL CENTER PAGE 86/16 |

JONATHAN POSTELL

   

 

|

. 68 Y, Male- DOB: 04/17/1951
"Mechmoud abindnancen B.D a Account #: 740
PAPN Bess Coonified fin Pain Manag eran 94 MEYERHOFF RD
CON TRON, HURLEYVILLE, NY 12747
CENVER yang erare menre sa. H: 845,893 4449 C: 845.428.1474
‘a Iginahone RASaDE nore Email: jpostelisr@icloud.com

wr pee BAN 2y eEAa - IP .

Pon, EO TA bye Te oe a eipe ey
Vincent Lasalle, PA, Physician Assistant Progress Note: 08/29/2019 at 12:00 pm

Visit Reason: one year f/u

CC: Lower lumbar back pain, Numbness and Tingling, Joint Stiffness and Decreased Range of
Motion

HPI;

A 68 year old male patient presents with Lower lumbar back pain. Since last visit, it has become
worse. Pt here for dmv forms to be filled out. pt not seen in over one year. pt told i could not fill out
any forms go to pep.

In addition he presents with Numbness and Tingling. Since last Visit, it has become worse,
In addition he presents with Joint Stiffness, Since last visit, it has become worse.

In addition he presents with Decreased Range of Motion. Since last visit, it has become worse.

JONATHAN POSTELLis a 68 Ymale who is seen today August 29, 2019 The patient with chronic
mechanical back pain syndrame — with

The patient came to the office for to review imaging studies follow-up and medication refill. The
patient reported pain has been more or less same since last visit, The patient denies any new
complaints and the pain is more or less controlled with the intake of current medication.Doing fairly
well.Reported alleviating factors include focal heat and rest and/or laying down; versus aggravation
by sitting or standing too long ata time We discussed today potential associated symptams,

such as or other associated concerns. Currently, using a scale of 0 (no pain and/or impact on
daily activity) to 10 (worst discomfort and/or most complete interference with normal activities the
patient can imagine), the patient rates this recent average situation as a6

Devices used by Patient:

Patient using for ambulation today

Allergies:
NKDA

Medical History:

Low Back Pain
Degenerative Dise Disease
Osteoarthritis

Surgical History:
Shoulder Surgery

 
 

11/13/2019 16:12 B4529232dd4 PAIN CONTROL CENTER PAGE 489/16
Progress Note: Vincent Lasalle. PA, (Physician Assistant} 03/29/2018 JONATHAN POSTELL, DOB: 94/17/1981

 

techniques and the potentially devastating effects of intrathecal steroid injection,or intravascular it
is advisable to perforra epidurography before therapeutic injéction(s) into the epidural space

‘Since negative aspiration far blood or CSF is insufficient to exclude intravascular or
intrathecal needia placement

‘Epidurography provides essential information for the accurate performance of lumbar epidural starold injections. One
Out of every twenty presumed epidural injections ware inaccurately placed even by an experienced operator. One out
of avery fifty was dangerously positioned and identified only by performance of an epiduralgram.

A:Lumbar/Transforaminal/Epidurat Injections

Since patient after evaluation today have su jective and i i ins
An epidural glucocorticusteraid injection is an option for acuta or subacute radicular pain syndromes
Is an option for radicular pain syndromes lasting at least 3 weeks having been treated with NSAIDs and without
evidence of trending towards spontaneous résolution
B: Therapeutic Facet Joint Injections
Since patient after evaluation today have subjective and objective acute Facet Joint pain syndromes
Supported by today examination and the Mechani¢s nature of the injury that effected the range of motion
Hindered movement Inability to bend Pain when sittina/standing
Inability fo bear weight Tenderness at the facet jolnts difficult to stand up straight or get out of a chair. walk
hunched posture
Recommendations: Fluoroseopically guided {except in cases where radiatiog exposure is
contraindicated and ultrasound evalvation of needle placement may be used) therapeutic facet
joint
C:Sacrolliac Joint Injections
Since patlent after evaluation today have su jective and objective acute sacrutliac Joint pain syndromes
Supported by today examination and the mechanics nature of the injury

 
      

       

    

 

and positive
‘Ifac Gapping Test
‘FAB isk test - To identify if pain may came frerm th eint during flexion, abduction, and externat

rafation, the otinician externally rotates the hip while the patient lies supine. Then downward pressure is applied to tha
medial knee stressing both the hip anel sacroiliac joint,

Sacroiliac joint injections are recommended for the treatment of sacroiliac joint sprain/dysfunction,

D: Tender and Trigeer Point Injections

Since patient after evaluation today have su active an jective acute muscle spasm

Supported by today examination and the machanics nature of the iniury that effected the range of motion
Hindered movement Inability to bend Pain when sitting /standing
Inability to bear weight Swelling/Tenderness

Thflamed facets can cause a powerful muscle spasm

Trigger or tender point in jections may be reasonable second ar tertiary options for subacute or

chronic back pain that is not resolving with more conservative means (o.g, NSAID, progressive

nerobic exercises, other exercises),

 

 

 
ERED EE EEE DI EDTISSSS a

14/13/2819 18:12 B4529232d4

PAIN CONTROL CENTER

Progress Note: Vincent Lasalle, PA. (Physician Aasistant} 08/20/2019

PAGE 16/148

JONATHAN POSTELL, DOB: 04/17/4951

Electronically signed by LaSalle, Vincent , PA. on Thursday, August 29, 2019 at 01:57 PM

'Pap Smear Taken
| Pap Smear and Vaginal Examination refused
| Vaginal exarminatign and Pap Smear contraindicated at this time
|
' Cytology Examination done within the past 3 yoare

Patient Is a smoker / non smoker
Patient interested in smoking cessation
Counseling done

Are this patient's immunizations up ta date? Yes
Pneumococcal vacclne (if applicable) needad.., Yes
Influenza vaccine (lf applicable) needed... Yes
Tetenus booster vaccine (If applicable) needed... Yes
Hepatitis 8 vaccine (if applicable) needed... Yes
Nama: Signature;

Date:

Date:

Result:

Result:

Patient not interested in smoking cessation

Referral done

No
No
No
No
No

NVA
NYA
N/A
NYA

Dated:

 

Pain Control Center
1845 State Route 42 Liberty, NY 12764-8309

845.292.0078 Fax: 845.292.2944

!

 
2 iil.

10007 Reg05K132638-24

USPS SIGNATURE® TRACKING #

 
